OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. Defendant appeals by permission of a dissenting Associate Justice of the Appellate Division. Since the determination below involves an undisturbed mixed question of law and fact, which finds support in the record, we therefore affirm.
Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.